(Por la Corte, a propuesta del
Juez Presidente Sr. del Toro.)
Por cuanto, todo lo que se alega para sostener el recurso es que la prueba no demuestra la intención criminal del acusado; y
Por cuanto, examinada dicha prueba se encuentra que demues-tra no sólo que el acusado manejó su automóvil por las calles de la población de Bayamón con su luz roja apagada, si que examinado’ el aparato resultó que no tenía bombilla, becbo que excluye la po-sibilidad de que se hubiera descompuesto momentáneamente sin culpa, alguna del acusado;
*988PoR tanto, se declara el recurso sin lugar y se confirma la sen-tencia apelada que condenó al acusado a pagar una multa de $3.00 y las costas por infracción a la Ley de Automóviles, art. 8, letra (a).